Filed 4/12/13 P. v. Larson CA2/2
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION TWO


THE PEOPLE,                                                          B240727

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. KA096519)
         v.

ROBERT ERIC LARSON,

         Defendant and Appellant.



THE COURT:*

         Defendant and appellant Robert Eric Larson (defendant) appeals from his assault
conviction. His appointed counsel filed a brief pursuant to People v. Wende (1979) 25
Cal. 3d 436 (Wende), raising no issues and requesting a court review of the record. On
November 21, 2012, we notified defendant of his counsel’s brief and gave him leave to
file, within 30 days, his own brief or letter stating any grounds or argument he might wish
to have considered. That time has elapsed, and defendant has submitted no brief or letter.
We have reviewed the entire record and finding no error, we affirm the judgment.
         After a preliminary hearing, defendant was charged with one count of assault on
Richard Altvater (Altvater) by means likely to produce great bodily injury, in violation of



*        BOREN, P.J., ASHMANN-GERST, J., CHAVEZ, J.
Penal Code section 245, subdivision (a)(4).1 The information also alleged that in the
commission of the offense, defendant inflicted great bodily injury on the victim, within
the meaning of section 12022.7, subdivision (a). In addition, the information alleged for
purposes of section 667, subdivision (a)(1), and the “Three Strikes” law,2 that defendant
had suffered a prior conviction of a serious or violent felony.
         The prosecution’s evidence showed that defendant approached Altvater as he sat
on a curb, and then punched him in the face and kicked him, causing multiple fractures of
the nose and cheekbones, as well as minor bruises and lacerations on his face and body.
A witness saw the attack and called 911.3 When the police detained defendant shortly
afterward he had blood on his hands and clothing.
         Defendant testified and was impeached with his prior felony assault conviction.
He testified that he knew Altvater. Both were homeless and the incident occurred in an
area where homeless people congregated. Altvater was disabled, drank a great deal, and
had trouble walking. Defendant claimed that Altvater had fallen several times onto the
concrete that night, which caused him to have a bloody nose. He also had fallen into
some nearby bushes. Defendant claimed that it was when he helped Altvater get up to
urinate, that defendant got blood on himself from Altvater’s bloody nose. Defendant
denied kicking or hitting Altvater and claimed that his injuries were caused by his several
falls.
         The jury convicted defendant as charged, and found true the allegation that
Altvater suffered great bodily injury. On April 19, 2012, defendant admitted his prior
convictions and the trial court sentenced him to a total of 14 years in prison. Defendant’s


1        All further statutory references are to the Penal Code unless indicated otherwise.
2     See sections 1170.12, subdivisions (a) through (d), and 667, subdivisions (b)
through (i).

3      The eyewitness testified at trial, and Altvater’s preliminary hearing testimony was
read to the jury, as Altvater had died of unrelated causes prior to trial.


                                               2
sentence was comprised of the middle term of three years, doubled as a second strike,
plus a consecutive five-year enhancement pursuant to section 667, subdivision (a)(1), and
a consecutive three-year term due to the infliction of great bodily injury. The court
awarded defendant 126 days of custody credit, ordered him to pay mandatory fines and
fees, and to provide a DNA sample, as well as palm and thumb prints. Defendant filed a
timely notice of appeal.
       We conclude that defendant has, by virtue of counsel’s compliance with the
Wende procedure and our review of the record, received adequate and effective appellate
review of the judgment entered against him in this case. (Smith v. Robbins (2000) 528
U.S. 259, 278; People v. Kelly (2006) 40 Cal. 4th 106, 112-113.)
       The judgment is affirmed.
       NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.




                                             3